UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                        __________________

                           No. 96-40394
                         Summary Calendar
                        __________________



     DON RAY WHITE,

                                         Plaintiff-Appellant,

                                versus

     WAYNE SCOTT; D. GROUNDS;
     B. TEAL; JEFF CALFEE;
     UNIDENTIFIED LARKINS;
     UNIDENTIFIED SMITH,

                                         Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                           (5:96-CV-15)
         ______________________________________________

                          August 1, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Don Ray White, Texas prisoner #512713, appeals the district

court's dismissal of his 42 U.S.C. § 1983 action as frivolous under

28 U.S.C. § 1915(d).    White argues that the breakfast food he

receives is constitutionally inadequate and constitutes cruel and



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
unusual punishment in violation of the Eighth Amendment.         We have

reviewed the record and the district court's opinion and find no

abuse of discretion.     Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468

(5th Cir. 1992).

     White's    appeal   is   without   arguable   merit   and   is   thus

frivolous.     See   Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983). Because his appeal is frivolous, it is DISMISSED.         5th Cir.

R. 42.2.     White is cautioned that any future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.     White is cautioned further to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                    2